Exhibit 10.50
 




[bsl_logo.jpg]





November 7, 2016


Daniel A. Decker
111 Westwood Place, Suite 400
Brentwood, TN 37027


Re:          Compensation Arrangements


Dear Mr. Decker:


As you know, the Board of Directors (the "Board") of Brookdale Senior Living
Inc. (the "Company") has appointed you to serve as Executive Chairman of the
Board effective November 1, 2016.  In light of your acceptance of such
appointment, and upon the recommendation of the Compensation Committee of the
Board (the "Committee"), the Board has approved certain changes to your existing
compensation arrangements, summarized below and effective as of November 1,
2016.


1.          Cash Compensation.  You will continue to be eligible to receive an
annual cash retainer of $100,000 and cash meeting fees of $3,000 for each
meeting of the Board and $2,000 for each meeting of the committees of the Board
that you attend in person or by phone in your capacity as a member or Executive
Chairman, subject to a maximum of $75,000 of meeting fees each fiscal year. 
Your annual cash retainer for service as Chairman of the Board will be increased
from $250,000 to $500,000 while you are serving as Executive Chairman.  The
foregoing amounts are payable quarterly in arrears and, subject to Section 4,
will be pro-rated to reflect any partial year's service.  Notwithstanding
anything herein to the contrary, 50% of the foregoing cash amounts for your
service during 2016 will be payable in restricted stock units under the
Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan (the "Plan") pursuant
to your election dated December 23, 2015.  Your position is considered exempt
and you are not eligible for overtime compensation.  You will not be eligible to
participate in the Company's annual cash incentive plans.


2.          Equity Compensation.  For your service as Executive Chairman through
2017, the Committee previously granted you an aggregate of 52,491 shares of
restricted stock under the Plan.  These shares are subject to the terms of the
Plan and the restricted stock award agreements previously furnished to you.


3.          Benefits.  You will continue to be eligible to receive coverage for
yourself and your dependents under the Company's group health plan on the terms
generally applicable to other participants in such plan.


4.          Severance Arrangements.  You acknowledge and agree that you will not
participate in the Company's Severance Pay Policy, Tier I, as amended,
applicable to other

--------------------------------------------------------------------------------



Daniel A. Decker
November 7, 2016
Page 2
 
 
executive officers of the Company or any other severance policy applicable to
associates of the Company.  In lieu thereof, the parties agree that if your
service as Executive Chairman is terminated without Cause (as defined in the
Plan) prior to December 31, 2017, you will be eligible to continue to receive
the cash compensation that would have been payable to you through December 31,
2017 on the same payment schedule discussed above (assuming, for purposes of
such calculation, that you would be entitled to the maximum amount of meeting
fees that would have been payable to you).


5.          Cooperation.  Following termination of your service as Executive
Chairman, you agree to fully cooperate with the Company, its attorneys, agents,
representatives, and employees with respect to legal and business matters that
are either known at the time of your termination or that may later become
known.  Cooperation includes but is not limited to release of documents, review
of documents, and attending depositions, hearings, and trials on reasonable
notice.  The Company agrees to provide you with reasonable compensation for your
time in connection with any such cooperation.


Please affirm your acceptance of this letter by signing in the space below and
returning one signed original copy to me.





   
Sincerely,
             
Brookdale Senior Living Inc.
                     
/s/ T. Andrew Smith
     
T. Andrew Smith
     
President and Chief Executive Officer
                 
Acknowledged and Agreed:
                     
/s/ Daniel A. Decker
     
Daniel A. Decker
     
Date:  November 7, 2016
     




